UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported): November 4, 2015 AIMMUNE THERAPEUTICS, INC. (Exact name of registrant as specified in its charter) Delaware 001-37519 45-2748244 (State or other jurisdiction of incorporation) (Commission File Number) (IRS Employer Identification Number) 8000 Marina Blvd, Suite 300Brisbane, CA 94005 (Address of principal executive offices, including Zip Code) Registrant’s telephone number, including area code: (650) 614-5220 Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: ¨ Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) ¨ Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) ¨ Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) ¨ Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 2.02Results of Operations and Financial Conditions On November 4, 2015, Aimmune Therapeutics, Inc. (“Aimmune” or the “Company”) issued a press release announcing its unaudited financial results for the three and nine months ended September 30, 2015 and its unaudited financial position as of September 30, 2015. The full text of the press release is furnished as Exhibit 99.1 hereto.
